Title: To Thomas Jefferson from John Quincy Adams, 5 July 1822
From: Adams, John Quincy
To: Jefferson, Thomas

Extracts of a Resolution, approved 27 December, 1813.“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled, That, of the public journals of the Senate and of the House of Representatives of the present, and every future, Congress, commencing with the present Session, and of the documents published under the order of the Senate and of the House of Representatives, respectively, from the commencement of the present Session,—shall be transmitted—one copy to each University and College in each State, and one copy to the Historical Society incorporated, or which shall be incorporated in each State.” (to be sent when ready)Extracts of a Resolution, approved 23 December, 1817.“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled, That the Secretary of State cause to be distributed one set of state papers and public documents, printed by T. B. Wait and Sons, in pursuance of Acts of Congress heretofore passed,—to each University and College in the United States.”Extracts of a Resolution, approved 23 January, 1819.“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled, That the Secretary of State cause to be distributed one copy of Seybert’s Statistical Annals—to each College and University in the United States, if applied for by such College or University.”Extracts of a Resolution, approved 11 January, 1822.“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled, That the President of the United States be requested to cause to be furnished to—the Colleges and Universities in the United States, each one copy—of the Secret Journals and of the Foreign Correspondence ordered to be printed by the several resolutions of Congress passed on the 27th of March, 1818, and of April 21st, 1820.”Department of State, Washington, 5th July 1822Sir,In compliance with the above Resolutions I have forwarded to you for the use of Virginia University , the Documents mentioned in said Resolutions.I have the honour to be, with respect, Sir, Your obedient humble servant,
                        J. Q. Adams
                    